181 F.2d 96
James Donald STRINGER, Appellant,v.UNITED STATES of America, Appellee.
No. 13013.
United States Court of Appeals,Fifth Circuit.
April 21, 1950.Rehearing Denied May 24, 1950.

Appeal from the United State District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
W. G. Lagerquist, Jr., San Antonio, Tex., for appellant.
Henry W. Moursund, U.S. Atty., San Antonio, Tex., Joel W. Westbrook, Asst. U.S. Atty., San Antonio, Tex., for appellee.
Before HOLMES, WALLER, and BORAH, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.